Citation Nr: 1022200	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
with degenerative disc disease of the lumbar spine, claimed 
as residuals of an acute lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active duty from February 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In June 2006, the Veteran appeared at a hearing in 
Washington, D.C. before the undersigned acting Veterans Law 
Judge.  In a December 2006 decision, the Board denied the 
Veteran's claim for service connection for a low back 
disability with degenerative disc disease of the lumbar 
spine.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an August 2008 
Order, granting a Joint Motion, the Court vacated the Board's 
decision and remanded the case to the Board for 
readjudication.

The Board readjudicated the claim in February 2009 and again 
denied service connection for a low back disability with 
degenerative disc disease of the lumbar spine.  The Board 
appealed that decision to the Court, and in a December 2009 
Order, granting a Joint Motion, the Court again vacated the 
Board's decision and remanded the case for readjudication. 


FINDING OF FACT

It is at least as likely as not the Veteran's current low 
back disability with degenerative disc disease of the lumbar 
spine is due to an injury he sustained during service. 






CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
low back disability with degenerative disc disease of the 
lumbar spine was incurred in service.  38 U.S.C.A §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current low back 
disability as a result of an injury during service.  
Specifically, he asserts that while training at Ft. Benning, 
his instructor dropped him twelve feet during a parachute 
landing fall.  He states that he was subsequently 
hospitalized and sustained addition injury to his back during 
three tours of duty in Vietnam as an infantryman.  For the 
reasons set forth below, the Board will resolve all 
reasonable doubt in his favor and grant the claim.

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, an 
August 2004 VA examination report lists a diagnosis of 
moderately severe degenerative disc disease of the lumbar 
spine.  Therefore, a current disability is established and 
the first element of a service-connection claim has been 
satisfied.  See Hickson, supra.

The second requirement of an in-service back injury has also 
been met.  While the examination report at service enlistment 
showed a normal spine, records show that the Veteran was 
hospitalized in July 1967 for eleven days for acute lumbar 
strain.  An accident report noted a parachute landing fall on 
July 19, 1967.  He reportedly injured his back on the swing 
landing trainer.  On July 20, 1967, the Veteran was admitted 
for treatment of acute lumbar strain.  A radiology 
examination on that day showed a possible fracture of L3.  
Another undated record noted that the Veteran had an old 
injury four years before and the X-ray showed an old fracture 
of the upper lip of L3.  A July 31, 1967, record noted that 
the Veteran had been treated in physical therapy for his back 
for two weeks.  His range of motion was good, with no muscle 
spasm, and straight leg raising was negative bilaterally.  In 
September 1967, it was noted that the Veteran continued to 
have low back pain.  In sum, these records confirm that the 
Veteran sustained a low back injury while on active duty, 
thereby satisfying the second requirement of a service-
connection claim.  See Hickson, supra. 

Therefore, the determinative issue is whether there is a 
nexus or relationship between the Veteran's current low back 
disability and the in-service injury.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Although the Veteran was treated for a back injury in 
service, an examination at separation noted a normal 
spine/musculoskeletal evaluation.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  There is also no evidence of arthritis 
of the lumbosacral spine during the one-year presumptive 
period after the Veteran's separation from active duty in 
January 1970, thereby precluding service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Indeed, there is no further reference to low back problems 
until an April 1989 VA examination report which showed 
radiological evidence of an old secondary vertebral 
epiphysitis at the mid and upper lumbar spine with a little 
narrowing of the L1-2 interspace.  The Veteran reported that 
he had fallen during service and strained his low back, but 
the examiner indicated that he had apparently recovered.  The 
diagnoses included pain in the upper back of unknown 
etiology.  Thereafter, an August 2002 treatment record shows 
that he was seen for lumbar back strain from an injury that 
occurred earlier that month.  Another record a week later 
shows an assessment of resolved low back strain.  

Thus, these records show a nineteen-year gap between service 
and the first documented evidence of post-service back 
problems, which tends to disprove his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Nevertheless, several medical professionals have attributed 
the Veteran's current low back disability to his in-service 
injury.  First, in a June 2000 letter, S.R. Watts, a 
chiropractor, noted the Veteran's assertion that he was blown 
off a tank in service and reportedly had a stiff neck 
thereafter.  Dr. Watts noted that the Veteran's spinal 
degeneration could be a result of service injuries.  

The other opinion is a June 2006 memorandum from A.M. Gordon, 
M.D., in which she noted that she had reviewed the claims 
folder and pertinent medical records. Based upon her review 
of the Veteran's history, Dr. Gordon noted that the Veteran's 
strain and spasm during service was an acute event.  She 
further commented that it was not unusual that such injuries 
could affect the bony structures of the spine and result in 
occurrence of early degenerative changes.  Dr. Gordon 
concluded that it was at least as likely as not that the 
Veteran's in-service injuries contributed to his current 
disability.  

Thus, both opinions support the Veteran's claim that his 
current low back disability is related to service.  

On the other hand, the August 2004 VA examination report 
includes a medical opinion that the Veteran's low back 
disability is not related to service.  This opinion was based 
on findings from a physical examination as well a review of 
the claims folder.  It is also worth mentioning, however, 
that the examiner was not a physician or medical doctor but a 
nurse practitioner.  After diagnosing the Veteran with 
moderately severe degenerative disc disease of the lumbar 
spine, the nurse practitioner concluded that the Veteran's 
initial back strain from service healed, with no complaints 
or office visits concerning the back until the Veteran 
reinjured it after service.  Consequently, the nurse 
practitioner concluded that the Veteran's current back 
disability was not related to the back strain in service.  

Since both Dr. Gordon and the VA nurse practitioner based 
their opinions on a review of the pertinent medical history, 
and were supported by rationale, each is probative to the 
central issue as to whether the Veteran's current low back 
disability is related to his lumbar strain in service.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  That is to 
say, both Dr. Gordon and the VA nurse practitioner applied 
valid medical analysis to the significant facts of this case 
in reaching their different conclusions.  Concerning Dr. 
Watt's opinion, the Board does not place significant 
probative value on it since the phrase "could be" is highly 
speculative  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that service connection may not be based on resort 
to speculation or remote possibility).

In light of the conflicting opinions by Dr. Gordon and the VA 
nurse practitioner, the medical evidence concerning the 
determinative issue of whether the Veteran's current low back 
disability is related to service is in relative equipoise, 
i.e., about evenly balanced for and against his claim.  In 
these situations, the Veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
Veteran's favor concerning the origin of his low back 
disability, the Board finds that service connection is 
warranted for this condition.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

In conclusion, the Board finds that service connection is 
warranted for a low back disability with degenerative disc 
disease of the lumbar spine.  In light of the favorable 
outcome, there is no need to discuss whether VA has satisfied 
its duties pursuant to the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq.  In other words, the Board 
finds that no further notification or assistance would be 
helpful, and deciding the appeal at this time is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).



ORDER

A low back disability with degenerative disc disease of the 
lumbar spine is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


